UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-6279


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM HERRING,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:10-cr-00336-CCB-14)


Submitted:   July 18, 2013                     Decided: July 22, 2013


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Herring, Appellant Pro Se.          Christopher John Romano,
Assistant United States Attorney,          Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William     Herring   appeals   the   district    court’s   order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a reduction

in his sentence based on Amendment 750 to the U.S. Sentencing

Guidelines Manual (2011).         We have reviewed the record and hold

the district court did not abuse its discretion in denying the

relief Herring sought.         See United States v. Munn, 595 F.3d 183,

186 (4th Cir. 2010) (stating standard of review).               Accordingly,

we affirm for the reasons stated by the district court.                    See

United States v. Herring, No. 1:10-cr-00336-CCB-14 (D. Md. Feb.

8, 2013).     We dispense with oral argument because the facts and

legal    contentions    are    adequately   presented    in   the   materials

before   this   court    and   argument   would   not   aid   the   decisional

process.



                                                                      AFFIRMED




                                      2